DISMISS; Opinion Filed June 23, 2015.




                                          Court of Appeals
                                                          S     In The


                                   Fifth District of Texas at Dallas
                                                      No. 05-13-01060-CR

                                       STEFON JOE BRANTLEY, Appellant
                                                                    V.
                                          THE STATE OF TEXAS, Appellee

                               On Appeal from the Criminal District Court No. 5
                                            Dallas County, Texas
                                    Trial Court Cause No. F-1257441-L

                                                           OPINION
                                 Before Justices Lang-Miers, Brown, and Schenck 1
                                             Opinion by Justice Brown

          Appellant Stefon Joe Brantley appealed his jury conviction for murder. In his first four

issues, appellant complained of errors occurring at the hearing on his motion for new trial which

prevented the proper presentation of his appeal. We agreed with appellant and remanded to the

trial court to conduct a new hearing on appellant’s motion for new trial.

          On remand, pursuant to an agreement between the parties, the trial court granted

appellant’s motion for new trial. Appellant then pleaded guilty to manslaughter in exchange for

the State’s recommendation of a twenty-year sentence. The trial court accepted appellant’s plea,

found appellant guilty of manslaughter, and rendered judgment in accordance with the plea

agreement.
     1
       The Honorable Justice David Schenck succeeded Justice Michael J. O’Neill, a member of the original panel, following Justice O’Neill’s
retirement. Justice Schenck has reviewed the briefs and record before the Court.
         Because the trial court granted appellant’s motion for new trial, we have no jurisdiction

over appellant’s appeal of his murder conviction. See TEX. R. APP. P. 21.9(b); Waller v. State,

931 S.W.2d 640, 643–44 (Tex. App.—Dallas 1996, no pet.) (when trial court grants a new trial,

there is no sentence to appeal). Additionally, because the trial court certified that appellant had

no right to appeal his manslaughter conviction, we have no jurisdiction over an appeal from that

judgment. See TEX. R. APP. P. 25.2(a), (d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.

2005).

         Consequently, we dismiss this appeal for want of jurisdiction.




                                                      /Ada Brown/
                                                      ADA BROWN
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)

131060F.U05




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

STEFON JOE BRANTLEY, Appellant                    On Appeal from the Criminal District Court
                                                  No. 5, Dallas County, Texas
No. 05-13-01060-CR       V.                       Trial Court Cause No. F-1257441-L.
                                                  Opinion delivered by Justice Brown. Justices
THE STATE OF TEXAS, Appellee                      Lang-Miers and Schenck participating.

      Based on the Court’s opinion of this date, this appeal is DISMISSED.


      Judgment entered this 23rd day of June, 2015.




                                            –3–